UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:333-182113 Astika Holdings, Inc. (Exact name of registrant as specified in its charter) Florida 27-4601693 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Level 1, 725 Rosebank Road Avondale, Auckland, 1348, New Zealand (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (64)9 929 0502 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerAccelerated filer o Non-accelerated filerSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ At April 8, 2014, there were 11,077,750 shares of the registrant’s Common Stock issued and outstanding. Table of Contents Astika Holdings, Inc. FORM 10-K For The Fiscal Year Ended December 31, 2013 TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 4 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 9 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 20 Item 9B. Other Information 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accounting Fees and Services 30 PART IV Item 15. Exhibits, Financial Statement Schedules 31 Signatures 32 EX-31.1 EX-32.1 - 2 - Table of Contents Explanatory Note In this Annual Report on Form10-K, Astika Holdings, Inc. is sometimes referred to as the “Company”, “we”, “our”, “us” or “registrant” and U.S. Securities and Exchange Commission is sometimes referred to as the “SEC”. PART I Item 1.Business. Our Company Astika Holdings, Inc., a Florida corporation, is focused on a variety of strategic acquisitions in service, agriculture and industrial companies to compliment and grow Astika Holdings, Inc.’s business. The Company is positioning to capture the next wave of growth companies from Asia. As the centerpieces for Astika Holdings in Asia, the focus is on rapid economic growth and increased foreign investment sector companies which are poised for accelerated economic growth with national modernization. Astika is also focused on adding value through successful project development, efficient operations, and opportunistic acquisitions while maintaining a low risk profile through project diversification, astute financial management and operating in secure.For the twelve month period ended December 31, 2013, we generated revenues in the amount of $1,335 and had a net loss in the amount of $66,248. We qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, which became law in April, 2012.Under the JOBS Act, “emerging growth companies”, can delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have elected not to avail ourselves of this exemption from new or revised accounting standards and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. Our principal executive offices are located at Level 1, 725 Rosebank Road, Avondale, Auckland, 1348, New Zealand. Our telephone number is (64) 9 929 0502.We were incorporated under the laws of the State of Florida on January 13, 2011.Our fiscal year end is December 31. Principal Business Astika Holdings is focused on a variety of strategic acquisitions in service, agriculture and industrial companies to compliment and grow Astika Holdings, Inc.’s business. The Company is positioning to capture the next wave of growth companies from Asia. Astika Holdings is focused on the Nantong region of China and is positioning to negotiate with growth companies from the Nantong region. Nantong is known as a “Pearl of the River and Sea,” ideally situated near the mouth of the Yangtze river with a rich and diverse history dating back to the Chinese Han Dynasty. Inhabitants first lived in the region 5,000 years ago because of its abundant natural resources and access to the Yangtze river. Nantong has a national reputation of “the First Window on the Yangtze River” and is one of the China’s prized national tourist centers. As the centerpiece in the Yangtze Delta Economic Zone, Nantong has enjoyed rapid economic growth and increasing foreign investments. The city is listed on the China’s Top 100 Counties (county-level cities) for its strong economy. Nantong is one of China’s first fourteen coastal cities open to international trade. Nantong is poised for accelerated economic growth with new bridges over the Yangtze River connecting the Nantong region to the Shanghai metropolitan region. With the development of the Rudong Yangkou Harbor Nantong offers the only natural deep water harbor in central China’s coast with access to China’s largest markets. Nantong’s rich history of economic prosperity and growth converge with national modernization continue to make Nantong a major center for economic development in China. Astika Holdings intends to be a high growth company focused on adding value through successful project development, efficient operations, and opportunistic acquisitions while maintaining a low risk profile through project diversification, astute financial management and operating in secure jurisdictions.The Company intends to expand outside of its USA regional market to pursue a vertical integration strategy through the acquisition of service, agriculture and industrial companies to compliment and grow Astika Holdings, Inc.’s business. The business model of combining our global industrial relationships in Asia with Astika Holdings would become the primary operations. As a result, management believes that focusing our efforts on the acquisition of service, agriculture and industrial companies would represent the greatest potential for shareholder return.We appreciate the support previous management has given us during the initial stages and are excited to lead the Company and its shareholders into the future. - 3 - Table of Contents Government Regulation We are subject to government regulations that regulate businesses generally, such as compliance with regulatory requirements of federal, state, and local agencies and authorities, including regulations concerning workplace safety and labor relations.In addition, our operations are affected by federal and state laws relating to marketing practices in the music industry.Environmental laws and regulations do not materially impact our operations. Research and Development We have not spent any funds on research and development activities in connection with our business. Personnel As of April 8, 2014, we employed two persons on a part-time basis. None of our employees is subject to a collective bargaining agreement. We believe that our relationship with our employees is good. Item 1A.Risk Factors. Not applicable to smaller reporting companies. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. Our executive offices are located at Level 1, 725 Rosebank Road, Avondale, Auckland, 1348, New Zealand.We occupy an approximately 800 square foot office space, which is currently being provided to us at no charge.We believe that this space is presently adequate for our needs. Item 3.Legal Proceedings. We are not a party to any legal proceedings, nor are we aware of any threatened litigation whatsoever. Item 4.Mine Safety Disclosures Not applicable to smaller reporting companies. - 4 - Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock is currently listed on the OTC Bulletin Board under the symbol “ASKH”. Holders of Record As of December 31, 2013 and March 25, 2014, respectively, there were 36 and 37 shareholders of record of the Company’s common stock. Dividend Policy We have never declared or paid any cash dividends on our common stock.We do not anticipate paying any cash dividends on our common stock in the foreseeable future.We currently intend to retain future earnings, if any, to finance our operations, and to expand our business.Subject to the rights of holders of preferred stock, any future determination to pay cash dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, operating results, capital requirements, limitations under Florida law and other factors that our board of directors considers appropriate. Recent Sales of Unregistered Securities None. Recent Sales of Registered Securities On December 2, 2013, Astika Holdings, Inc. (the “Company”, “us” or “we”), certain stockholders of the Company (the “Stockholders”) and IQ Acquisition (NY) Ltd., a New Zealand corporation, entered into and consummated transactions pursuant to a Stock Purchase Agreement (the “Stock Purchase Agreement,” such transaction referred to as the “Stock Purchase Transaction”), whereby the Stockholders assigned and transferred to IQ an aggregate of 8,160,000 shares of the Company’s common stock, par value $.001 (the “Common Stock”) for a total purchase price of USD $350,000.00.As a result, after giving effect to the foregoing, there were a total of 11,077,750 shares of Common Stock issued and outstanding, of which approximately 74% are held by IQ Acquisition (NY) Ltd. on a fully-diluted basis. As a result of the Stock Purchase Transaction, IQ Acquisition (NY) Ltd. became the majority stockholder of the Company. The Stock Purchase Agreement contains representations and warranties by us, the Stockholders and IQ Acquisition (NY) Ltd. which are customary for transactions of this type such as, with respect to the Company:organization; good standing and qualification to do business; capitalization; authorization and enforceability of the transaction and transaction documents; title to Astika Holdings, Inc. common stock being assigned and transferred to IQ Acquisition (NY) Ltd.; and compliance with laws, and with respect to IQ Acquisition (NY) Ltd.:organization; good standing and qualification to do business; capitalization; authorization and enforceability of the transaction and transaction documents; compliance with laws; and investment representations. The foregoing description of the terms of the Stock Purchase Agreement is qualified in its entirety by reference to the provisions of the Stock Purchase Agreement which is included as Exhibit 10.1 of this Current Report and is incorporated by reference herein. Item 6.Selected Financial Data. Not applicable to smaller reporting companies. Item 7.Management’s Discussion And Analysis Of Financial Condition And Results Of Operations The following discussion and analysis should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing in this Form 10-K and are hereby referenced.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this report. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report.We believe it is important to communicate our expectations. However, our management disclaims any obligation to update any forward-looking statements whether as a result of new information, future events or otherwise. - 5 - Table of Contents These forward-looking statements are based on our management’s current expectations and beliefs and involve numerous risks and uncertainties that could cause actual results to differ materially from expectations.You should not rely upon these forward-looking statements as predictions of future events because we cannot assure you that the events or circumstances reflected in these statements will be achieved or will occur.You can identify a forward-looking statement by the use of the forward-terminology, including words such as “may”, “will”, “believes”, “anticipates”, “estimates”, “expects”, “continues”, “should”, “seeks”, “intends”, “plans”, and/or words of similar import, or the negative of these words and phrases or other variations of these words and phrases or comparable terminology.These forward-looking statements relate to, among other things: our sales, results of operations and anticipated cash flows; capital expenditures; depreciation and amortization expenses; sales, general and administrative expenses; our ability to maintain and develop relationship with our existing and potential future customers;and, our ability to maintain a level of investment that is required to remain competitive.Many factors could cause our actual results to differ materially from those projected in these forward-looking statements, including, but not limited to: variability of our revenues and financial performance; risks associated with technological changes; the acceptance of our products in the marketplace by existing and potential customers; disruption of operations or increases in expenses due to our involvement with litigation or caused by civil or political unrest or other catastrophic events; general economic conditions, government mandates; and, the continued employment of our key personnel and other risks associated with competition. Overview Astika Holdings, Inc., a Florida corporation, is focused on a variety of strategic acquisitions in service, agriculture and industrial companies to compliment and grow Astika Holdings, Inc.’s business. The Company is positioning to capture the next wave of growth companies from Asia. As the centerpieces for Astika Holdings in Asia, the focus is on rapid economic growth and increased foreign investment sector companies which are poised for accelerated economic growth with national modernization. Astika is also focused on adding value through successful project development, efficient operations, and opportunistic acquisitions while maintaining a low risk profile through project diversification, astute financial management and operating in secure. Plan of Operation Astika Holdings’ planned focus is on a variety of strategic acquisitions in the service, agriculture and industrial sectors to compliment and capture the next wave of growth companies from Asia and New Zealand. Astika plans on adding value through successful project development, efficient operations, and opportunistic acquisitions while maintaining a low risk profile through project diversification, astute financial management and operating in secure jurisdictions. Rapid economic growth and increased foreign investment sector companies poised for accelerated growth with national modernization are planned centrepieces for Astika Holdings in Asia. The planned initial acquisitions from the Nantong Region, private companies, have all been in business for over a decade and have consistent track records of delivering revenue and earnings growth. Additionally, Astika qualifies as an "emerging growth company" as defined in the Jumpstart Our Business Startups Act, which became law in April 2012. Astika's ongoing strategy through opportunistic high growth sector planned acquisitions include: (1) Nantong Dredging Machinery CO., LTD., in the dredging sector (2) the Company's agriculture 'Green Future' planned initiatives into the Industrial Hemp sector (the launch of Nantong HZ Hemp Co. Ltdis intended tobe utilized for Industrial Hemp and related projects.As global demand for hemp is increasing, the Company's existing relationships with China coupled with New Zealand infrastructure for seed production and food processing along with New Zealand's temperate climate and ideal soils offers Astika a position to capture the added value and economic benefits that this opportunity presents. Astika's planned entrance into the Industrial Hemp sector is in conjunction with Astika's commitment to acquisitions and development of agriculture in Asia and New Zealand with (3) the Nantong Grain Seeder of High Accuracy, the modernization of agriculture for farmers and increased profit potential has our initial focus on the Nantong Grain Seeder of High Accuracy which meets the requirement of agriculture modernization in China. There are large rural areas and management believes that farmers are eager to utilize a multi-functional grain seeder to improve yield in seeding rice, oilseed rape, corn, beans and wheat to supply the growing Asia and world markets. Additionally, the Nantong seeder performs a multi-function agriculture process which reduces the utilization of tractors, lowers the associated costs, increases the yield and uses less fertilization. Nantong's Grain Seeder of High Accuracy also decreases pollution and protects the environment.) and (4) Astika's planned entrance into negotiations with Nantong Poultry Farming Co. Ltd., in the food service sector intend to benefit the future of Astika's shareholders along with the Asian, New Zealand and World Markets. Under the contemplated transactions for the acquisition of service, agriculture and industrial companies to compliment and grow Astika Holdings, Inc.’s business, the Company intends to deliver common shares to achieve the contemplated transactions. The Company has begun the process of integrating management and moving its headquarters to Grey Lynn, Auckland, New Zealand. - 6 - Table of Contents Results of Operationsfor the Year Ended December 31, 2013 Compared to the Period January 1, 2012 through December 31, 2012 Revenues.Revenues consisted of performance royalties from the music catalogThe Company’s revenues for the year ended December 31, 2013 were $1,335 as compared to $5,007 for the period January 1, 2012 through December 31, 2012 the decrease was due to a change in business of the Company. Selling, General and Administrative Expenses.Selling, general and administrative expenses for the year ended December 31, 2013 were $67,046 as compared to $56,829 for the period January 1, 2012 through December 31, 2012.General and administrative expenses increased due to expenses relating to being a public reporting company, including professional service fees for preparing our SEC reports, transfer agent fees and blue sky filing fees and fees and expenses relating to the Company’s public offering. Liquidity and Capital Resources We measure our liquidity in a number of ways, including the following: As of December 31, 2013 As of December 31, 2012 Cash $ - $ Working Capital (Deficit) Debt (current) Impact of Inflation We believe that the rate of inflation has had negligible effect on our operations.We believe we can absorb most, if not all, increased non-controlled operating costs by increasing sales prices, whenever deemed necessary and by operating our Company in the most efficient manner possible. Net Cash Used in Operating Activities We experienced negative cash flow from operating activities for the year ended December 31, 2013 in the amount of $75,192. The cash used in operating activities during thisperiod was due to cash used to fund a net loss of $66,248, adjusted for non-cash expenses related to amortization of intangible assets, depreciation on equipment, issuance of common stock to directors for services, accrued interest, as well as the increase in accounts payable for legal and accounting services to being a public reporting company.We experienced negative cash flow from operating activities for the year ended December 31, 2012 in the amount of $36,205 due to cash used to fund a net loss of $53,517, adjusted for non-cash expenses related to amortization of intangible assets. Net Cash Used in Investing Activities We experienced negative cash flow from investing activities for year ended December 31, 2013 in the amount of $938.The cash used in investing activities during this period was due to cash used to purchase equipment. We experienced negative cash flow from investing activities for the year ended December 31, 2012 in the amount of $2,798. Net Cash Provided by Financing Activities Cash used in financing activities for the year ended December 31, 2013 was ($1,000).Cash provided by financing activities for the period from January 1, 2012, through December 31, 2012 was $108,100, which resulted from the issuance and sale of our common stock securities to our initial investors. Availability of Additional Funds Based on our working capital as of December 31, 2013 we will need additional equity and/or debt financing to continue our operations during the next 12 months.See “Description of Business”. - 7 - Table of Contents Critical Accounting Policies and Estimates Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from these estimates. Our significant estimates and assumptions include amortization, the fair value of our stock, and the valuation allowance relating to the Company’s deferred tax assets. We qualify as an “emerging growth company”, as defined in the Jumpstart Our Business Startups Act, which became law in April, 2012.Under the JOBS Act, “emerging growth companies”, can delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have elected not to avail ourselves of this exemption from new or revised accounting standards and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. Recently Issued Accounting Pronouncements Reference is made to the “Recent Accounting Pronouncements” in Note 2 to our consolidated financial statements included elsewherein this report for information related to new accounting pronouncements, none of which had a material impact on our consolidated financial statements. Off Balance Sheet Arrangements As of December 31, 2013, we had no off balance sheet arrangements. Material Commitments There were no material commitments for the year ended December 31, 2013. Purchase of Furniture and Equipment There were no purchases of computers and equipment for the year ended December 31, 2013. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements. In general, management's estimates are based on historical experience, on information from third party professionals, and on various other assumptions that are believed to be reasonable under the facts and circumstances. Actual results could differ from those estimates made by management. Cash and Cash Equivalents We consider all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. We have no cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. - 8 - Table of Contents Inventories Inventories are valued at the lower of cost or market on a first-in, first-out (FIFO) basis, and include finished goods. Revenue Recognition We recognize revenue on arrangements in accordance with Securities and Exchange Commission Staff Accounting Bulletin No.101, “Revenue Recognition in Financial Statements’ and No.104, “Revenue Recognition”. In all cases, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectibility of the resulting receivable is reasonably assured. Product sales and shipping revenues, net of promotional discounts, rebates, and return allowances, are recorded when the products are shipped and title passes to customers. Retail sales to customers are made pursuant to a sales contract that provides for transfer of both title and risk of loss upon our delivery to the carrier. Return allowances, which reduce product revenue, are estimated using historical experience. Revenue from product sales and services rendered is recorded net of sales taxes. Amounts received in advance for subscription services, are deferred and recognized as revenue over the subscription term. Share Based Payments In December 2004, the FASB issued SFAS No. 123(R), “Share-Based Payment,” which replaces SFAS No. 123 and supersedes APB Opinion No. 25. Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees or independent contractors are required to provide services. Share-based compensation arrangements include stock options and warrants, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005, the SEC issued Staff Accounting Bulletin No. 107, or “SAB 107”. SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods. On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123(R). Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. The Company has fully adopted the provisions of SFAS No. 123(R) and related interpretations as provided by SAB 107. As such, compensation cost is measured on the date of grant as the fair value of the share-based payments. Such compensation amounts, if any, are amortized over the respective vesting periods of the share-based payments. Earnings (Loss) Per Share We compute earnings per share in accordance with Statement of Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the years ended December 31, 2013 and 2012. Income Taxes We account for income taxes in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under the asset and liability method of Statement 109, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Fair Value of Financial Instruments We consider that the carrying amount of financial instruments, including accounts payable, approximates fair value because of the short maturity of these instruments. Recent Accounting Pronouncements We have adopted all recently issued accounting pronouncements.The adoption of the accounting pronouncements, including those not yet effective, is not anticipated to have a material effect on our financial position or results of operations. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. We are not subject to risks related to foreign currency exchange rate fluctuations.Our functional currency is the United States dollar. We do not transact our business in other currencies. As a result, we are not subject to exposure from movements in foreign currency exchange rates. We do not use derivative financial instruments for speculative trading purposes. - 9 - Table of Contents Item 8.Financial Statements and Supplementary Data. MALONEBAILEY, LLP REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Astika Holdings, Inc. Boca Raton, Florida We have audited the accompanying consolidated balance sheet of Astika Holdings, Inc. and its subsidiary (collectively, the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of expenses, stockholders’ equity and cash flows for each of the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Astika Holdings, Inc. and its subsidiary as of December 31, 2013 and 2012, and the results of their operations and their cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company suffered continued losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas April 11, 2014 - 10 - Table of Contents ASTIKA HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Audited) December 31, 2013 December 31, 2012 ASSETS Current assets: Cash and cash equivalents $ - $ Accounts receivable 20 Total current assets 20 Equipment, net of depreciation of $1,178 & $513, respectively Intangible assets, net of amortization of $767 & $309, respectively Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Loan payable Total current liabilities Shareholders' equity: Preferred stock: 10,000,000 authorized; par value $.001;none issued and outstanding $ - $ - Common stock: 140,000,000 shares authorized; par value $.001; 11,077,750 shares issued and outstanding atDecember 31, 2013 and December 31, 2012 Additional paid in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 11 - Table of Contents ASTIKA HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Audited) Year Ended Year ended December 31, 2013 December 31, 2012 Revenues $ $ Cost of revenues - Gross Profit Operating expenses Selling, general and administrative expenses Amortization of intangible assets Total operating expenses Operating income (loss) ) ) Interest expense, net ) ) Net (loss) before Income Taxes ) ) Provision for Income Taxes - - Net (loss) ) ) Basic and diluted net (loss) per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. - 12 - Table of Contents ASTIKA HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Audited) Year Ended December 31,2013 Year Ended December 31, 2012 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization Depreciation Issuance of common stock for services - Interest expense 79 83 Changes in operating assets and liabilities: Accounts receivable ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Cash paid for equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Repayment on debt ) ) Proceeds from sale of common stock - Proceeds from sale of preferred stock - Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH ) CASH BEGINNING BALANCE CASH ENDING BALANCE $
